Memorandum: We affirm for reasons stated in the decision at Surrogate’s Court. We add only that the issue of respondent’s standing (see, Domestic Relations Law § 111 [1] [a]) may not be raised for the first time on appeal because it "could have been obviated or cured by factual showings or legal countersteps” in the trial court (Telaro v Telaro, 25 NY2d 433, 439, rearg denied 26 NY2d 751; see, Oram v Capone, 206 AD2d 839, 840; cf., Matter of Baby Girl, 206 AD2d 932, 933). Were we to reach the issue in the exercise of our discretion, we would nevertheless affirm. The record establishes that respondent had regular communication with the child and provided support for him during the first seven years of the child’s life (cf., Matter of Andrew Peter H. T., 64 NY2d 1090). (Appeals from Order of Monroe County Surrogate’s Court, Ciaccio, S. — Adoption.) Present— Green, J. P., Fallon, Wesley, Davis and Boehm, JJ.